INVENTORY FINANCE RIDER

TO ACCOUNTS RECEIVABLE PURCHASING AGREEMENT







THIS INVENTORY FINANCE RIDER TO ACCOUNTS RECEIVABLE PURCHASING AGREEMENT
(“Rider”) is made as of the 17th day of February, 2011 by and between DSCH
Capital Partners, LLC dba Far West Capital (“Purchaser”) and
                                                                                                   Probe
Manufacturing, Inc., a Nevada Corporation (“Seller”) to evidence the following:




RECITALS:




WHEREAS, Seller and Purchaser have or contemplate entering into a Accounts
Receivable Purchasing Agreement (“ARPA”); and




WHEREAS, Seller desires, from time to time hereafter, to obtain advances from
Purchaser under the ARPA, and Purchaser is willing and may, from time to time
hereafter, be willing to make advances to Seller, upon the terms and conditions
set forth in the ARPA and this Rider;




NOW THEREFORE, in consideration of the terms and conditions contained herein,
and of any extension of credit heretofore, now or hereafter made by Purchaser to
Seller, the parties hereto hereby agree as follows:

 

1.

Incorporation.  




1.1

The above-stated recitals are incorporated into this Rider, and each of the
provisions contained in the ARPA between Seller and Purchaser, including, but
not limited to Section 25 applicable to Choice of Law, Section 25 applicable to
Jury Trial Waiver and Section 27 applicable to Alternative Dispute Resolution.




1.2

The meanings ascribed to all capitalized terms in the ARPA are, likewise,
incorporated in this Rider as are any terms defined by the Uniform Commercial
Code.  




1.3

In the event of any inconsistency between the provisions of the ARPA and this
Rider, the terms of this Rider shall take precedence.




2.

Advance Amounts.  Provided there does not exist an Event of Default under the
ARPA or this Rider, Purchaser may make advances to or for the benefit of Seller
in an aggregate amount up to and not to exceed Two Hundred Fifty Thousand
Dollars ($250,000.00) from time to time during the term of this Rider and upon
Seller’s request therefore, which advances shall be subject to all of the terms
and conditions of the ARPA and shall be revolving consisting of advances against
Seller’s Eligible Inventory (as defined in section 2.6 below) as follows: The
advances against Eligible Inventory, at Purchaser’s discretion, will be in
amounts up to the sum fifty percent (50%) of all Eligible Inventory; provided,
however, the advances against Eligible Inventory shall at no time exceed thirty
three  percent (33%) (known as “balance cap percentage”) of the net outstanding
purchased accounts under the ARPA plus the outstanding amount due, or net funds
employed, from advances made on eligible inventory within conditions contained
within this Rider. The balance cap percentage shall be twenty five percent (25%)
after 120 days from date of this Inventory Rider.  Eligible Inventory will be
valued at the lower of cost or market value.  




2.1

Advances without Documentation.  Each advance made by Purchaser to Seller
pursuant to this Rider may or may not (at Purchaser’s sole and absolute
discretion) be evidenced by notes or other instruments issued or made by Seller
to Purchaser.  Where such advances are not so evidenced, such advances shall be
evidenced solely by entries upon Purchaser’s books and records.  Seller may be
required to deliver to Purchaser an availability certificate with each advance
sought, a copy of which is attached hereto as Exhibit 2.2 and which may from
time to time be modified.




2.2

All Advances to Constitute Singular Advance.  All evidences of advances made by
Purchaser to Seller under this Rider shall constitute one indebtedness and
obligation of Seller to Purchaser








Page 1 of 9




under this Rider and shall constitute one general obligation secured by
Purchaser’s security interest in all of the Collateral and by all other security
interests, liens, claims and encumbrances heretofore, now, or at any time or
times hereafter granted by Seller to Purchaser.  All advances Purchaser makes to
Seller under this Rider may either be credited to Seller’s Reserve Account as
provided for under the ARPA or as may otherwise be agreed to between the
parties.  




2.3

General Obligations.  In addition to all advances made and to be made by
Purchaser to or for the benefit of Seller and all other indebtedness owing by
Seller to Purchaser under this Rider such Obligations shall also include any and
all indebtedness which may at any time be owing by Seller to Purchaser as
defined in the ARPA.




2.4

Mandatory Prepayments.  If, at any time during the term of the Rider, the total
unpaid advances shall exceed the Eligible Inventory, as defined below, Seller
shall pay to Purchaser an amount equal to such excess within two (2) days after
notice from Purchaser.




2.5

Purpose of Advances.  All advances made to Seller under this Rider shall be used
exclusively for Seller’s working capital and unless authorized by Purchaser, in
writing, may not be used for any other purpose.  Moreover, none of the advances
made under this Rider may be used to pay any non-routine business expense
including any such form of compensation to employees or distributions to
insiders.




2.6

Eligible Inventory.   “Eligible Inventory” shall mean Inventory, exclusive of
work in process and raw materials, which is not, in the opinion of Purchaser,
obsolete or unmerchantable and which Purchaser, in its sole credit judgment,
shall deem Eligible Inventory, based on such credit and collateral
considerations as Purchaser may deem appropriate.  Upon the delivery to
Purchaser of a schedule of inventory (“Inventory Schedule”), in form and
substance satisfactory to Purchaser, Purchaser shall make a determination, in
the reasonable exercise of its discretion, as to which Inventory will be deemed
to be Eligible Inventory.  With respect to Inventory, Seller warrants and
represents to Purchaser that, unless otherwise expressly indicated by Seller to
Purchaser in writing, Purchaser may rely upon all statements or representations
made by Seller on each Inventory Schedule provided to Purchaser and so long as
there are any Obligations outstanding.  Before Inventory may qualify as Eligible
Inventory, such Inventory must be listed on a Inventory Schedule and meet the
following requirements:  all such inventory must be in good condition, meet all
industry standards and standards or regulations imposed by any governmental
agency, or department or division thereof, where or when applicable, having
regulatory authority over such goods, their use and/or sale and must be
currently useable or saleable in the normal course of Seller’s business and be
sold within one hundred twenty (120) days from the date of delivery.




2.7

Verification of Inventory; Inspection; Audit.  Any of Purchaser’s officers,
employees or agents shall have the right, at any time hereafter, and may, in its
discretion, engage others such as certified public accounting firms or appraisal
firms, to verify the validity, amount or any other matter relating to any
Inventory.  Purchaser (by any of its officers, employees or agents) shall have
the right, at any time during Seller’s usual business hours, at any of the
business locations or premises of Seller or the premises upon which any of the
Inventory is located in order to inspect the Inventory, all books and records
related to Seller’s Inventory (and to make extracts from such records), all
matters relating to Seller’s general business and financial condition.
 Purchaser shall have the right, at any time, to discuss Seller’s affairs and
finances and any matters pertaining to the Inventory with any attorney,
accountant or creditor of Seller.




2.8

Inventory Collateral Monitoring Fee.  Purchaser shall be entitled to a fee equal
to One Percent (1%) of the Net Funds Employed balance as an inventory collateral
monitoring fee to reasonably compensate Purchaser for the administrative
expenses associated with the monitoring of the Collateral. The fee shall accrue
daily and charged monthly.




3.

Fees and Payment Terms.  




3.1

Fees.  The fees associated with each advance made to Seller under this Rider and
required to be paid to Purchaser are as follows:











Page 2 of 9




3.1.1

A cost of funds fee equal to the published prime rate by the Wall Street Journal
plus 4.75% multiplied by the daily outstanding Net Funds Employed. The fee shall
accrue daily and be charged monthly.  

3.1.2

An origination fee equal to 1.5% of the inventory facility shall be due and
payable upon the closing and execution of the rider.







3.2

Payments.  All payments to Purchaser shall be payable at Purchaser’s address set
forth in the ARPA or at such other place or places as Purchaser from time to
time may designate in writing to Seller and shall be payable as follows:




3.2.1

Seller’s repayment of all advances made under this Rider shall, at Purchaser’s
option, be payable from Purchaser’s collection of Seller’s Accounts including
those Accounts arising from Seller’s sale of the Eligible Inventory to its
customers.  




3.2.2

Purchaser shall be entitled, at its sole and exclusive discretion, to require
payment of all fees and expenses, as described in the ARPA, to be paid upon
demand, or, on the first day of each month (for the immediately preceding month)
and all such fees and expenses may be automatically deducted from the Reserve
Account;




3.2.3

The balance of the Obligations, if any, shall be payable by Seller to Purchaser
upon demand by Purchaser, upon an Event of Default or on termination, whichever
first occurs.




3.3

Collections.  In the event Seller (or any entity with whom seller is Affiliated,
shareholders, directors, officers, employees, agents or those persons acting for
or in concert with Seller) shall receive any cash, checks, notes, drafts or any
other payment relating to and/or proceeds of the Collateral, by no later than
the first business day following receipt thereof Seller shall deliver the same
or cause the same to be delivered to Purchaser, at Purchaser’s address set forth
in the ARPA, for application on account of the Obligations.  All cash payments
and all checks, drafts, or similar items of payment by or for the account of
Seller shall be the sole and exclusive property of Purchaser immediately upon
the earlier of the receipt of such items by Purchaser or the receipt of such
items by Seller.  All payments made by or on behalf of and all credits due
Seller may be applied and reapplied in whole or in part to any of the
Obligations to the extent and in the manner Purchaser deems advisable.




3.4

Application of Payments and Collection.  Seller irrevocably waives the right to
direct the application of any and all payments and collections at any time or
times hereafter received by Purchaser from or on behalf of Seller, and Seller
does hereby irrevocably agree that Purchaser shall have the continuing exclusive
right to apply and reapply any and all such payments and collections received at
any time or times hereafter by Purchaser or its agent against the Obligations,
in such manner as Purchaser may deem advisable, notwithstanding any entry by
Purchaser upon any of its books and records.




4.

Security Interest.  As security for the prompt payment in full of all present
and future advances from Purchaser to Seller under this Rider, Seller hereby
grants to Purchaser a security interest in the Collateral.




5.

General Warranties and Representations.  Seller expressly reaffirms each of the
covenants and warranties and representations made pursuant to sections 11 and 12
of the ARPA.  In addition, as to each request for an advance made by Seller
pursuant to this Rider, Seller shall be deemed to warrant, represent and
reaffirm that (i) there does not then exist an Event of Default or any event or
condition which, with notice, lapse of time or both and/or the making of such
advance, would constitute an Event of Default and (ii) as of the date of said
request all of the representations and warranties contained in this Rider as if
such representations and warranties were made on the date of such request.




6.

Inventory Warranties and Representations.   With respect to Inventory, Seller
warrants and represents to Purchaser that during the term of this Rider and so
long as any of the Obligations remain








Page 3 of 9




unpaid: (a) in determining which Inventory is “Eligible Inventory” on any
Inventory Schedule, Purchaser may rely upon all statements or representations
made by Seller on Inventory Schedule to the time said Inventory Schedule is
provided to Purchaser and so long as there are any Obligations outstanding,
unless otherwise expressly indicated by Seller to Purchaser in writing; and (b)
that Inventory designated as Eligible Inventory on any Inventory Schedule meet
each eligibility requirement at the time said Inventory Schedule is provided to
Purchaser.




6.1

Covenants with Respect to Inventory.   During the term of this Rider and the
ARPA, Seller covenants at all times that:




6.1.1

Seller shall keep correct and accurate records, on a standard cost basis, of all
Inventory, including the cost and selling price thereof, and the daily
withdrawals therefrom and additions thereto, and same shall be reported and
assigned to Purchaser monthly (or more frequently as required by Purchaser) by
category and location.  Such written reports must be received no later than
fifteen (15) days after each month end (or sooner as required by Purchaser).
 Seller shall furnish to Purchaser a summary Inventory Schedule, evidencing the
results of a physical inventory which shall be conducted no less than annually
and be supported by copies of an Inventory summary.  Seller shall provide
Purchaser with such information and, upon request, all documents, including,
without limitation, copies of invoices and shipping documents relating to
Seller=s purchase of goods listed on said schedule.




6.1.2

Seller shall sell Inventory only in the ordinary course of its business (which
does not include a transfer in partial or total satisfaction of any indebtedness
owed to the recipient of such Inventory).




6.1.3

Seller shall be liable and/or responsible for; (i) the safekeeping of Inventory;
(ii) any loss or damage thereto or destruction thereof occurring or arising in
any manner or fashion from any cause; (iii) any diminution in the value of
Inventory; or (iv) any act or default of any carrier, warehouseman, bailee or
forwarding agency thereof or other person in any way dealing with or handling
Inventory.




6.1.4

All invoices covering sales of Inventory shall be assigned to Purchaser in
accordance with the provisions of the ARPA and the proceeds thereof, if
collected by Seller, are to be remitted to Purchaser in accordance with,
pursuant to and under the constraints imposed by the ARPA.  Cash sales of the
Inventory or sales in which a lien upon or security interest in the Inventory is
retained shall only be made by Seller upon Purchaser’s prior written approval
and the proceeds of such sales, whether cash, documents or instruments, shall
not be commingled with Seller’s or other property, but shall be segregated, held
by Seller in trust for Purchaser, as Purchaser’s exclusive property, and shall
be delivered immediately by Seller to Purchaser in the identical form received.




6.1.5

All Inventory is and shall remain located and stored on Seller’s premises or is
Inventory on consignment or is Inventory in transit.  Inventory locations are
detailed on and shall be maintained exclusively at the locations identified in
Schedule 6.1.5 attached hereto and made a part hereof.  No Inventory is now, and
shall not at any time or times hereafter be, stored with a bailee, warehouseman
or similar party without Purchaser’s prior written consent and, if Purchaser
gives such consent, Seller will concurrently therewith cause any such bailee,
warehouseman or similar party to issue and deliver to Purchaser, in form and
substance acceptable to Purchaser, warehouse receipts therefor in Purchaser’s
name.




6.1.6

No Inventory is subject to any lien or security interest whatsoever, except for
the security interest granted to Purchaser, or a lien or security interest
subordinated to the security interest of Purchaser hereunder in a manner
satisfactory to








Page 4 of 9




Purchaser in form and substance.




6.1.7

Seller shall promptly pay when due all taxes, assessments, and any other form of
claim that may be levied or assessed upon the Inventory.  In the event Seller,
at any time hereafter, shall fail to pay such taxes or other assessments or to
promptly obtain the discharge of same, Seller shall so advise Purchaser thereof
in writing and Purchaser may, without waiving or releasing any liability of
Seller hereunder or any Event of Default, in its sole discretion and without
notice to Seller at any time or time thereafter make such payment, or any part
thereof, or obtain such discharge and take any other actions with respect
thereto which Purchaser deems advisable.  All sums so paid by Purchaser and any
expenses, including reasonable attorney=s fees, court costs, expenses and other
charges relating thereto, shall be payable upon demand, by Seller to Purchaser
and shall be additional Obligations hereunder secured by the Inventory.




6.1.8

Seller shall maintain books and records pertaining to the Inventory in such
detail, form and scope as Purchaser shall require.  Seller agrees to notify
Purchaser promptly of any change in Seller’s name, mailing address, principal
place of business or location of the Inventory.  




6.1.9

Seller shall also promptly notify Purchaser of any substantial change relating
to the type, quantity or quality of the Inventory, or any event which would have
a material effect on the value of the Collateral or on the lien and security
interest granted to Purchaser herein.




6.1.10

All Collateral placed by Seller on consignment with any Person shall be
consigned in accordance with Purchaser’s requirements noted on Schedule 6.1.10
(if applicable).




6.1.11

Seller shall comply with all laws, statutes, regulations, and ordinances of any
governmental entity, or of any agency thereof, applicable to Seller a violation
of which, in any respect, may materially and adversely affect the Inventory;
provided that Seller may contest any law, statute, regulation or ordinance in
any reasonable manner which will not, in Purchaser’s opinion, adversely affect
Purchaser’s rights or the priority of the lien or security interest in the
Inventory.




6.1.12

Seller shall, at its sole cost and expense, keep and maintain insurance on the
Inventory for its full insurable value against loss or damage by fire, theft,
explosion, sprinklers, business interruptions and all other hazards and risks
ordinarily insured against by other owners or users of such properties.  All
policies of insurance on the Inventory shall (i) be in form and with insurers
acceptable to Purchaser, (ii) be in such amounts as may be satisfactory to
Purchaser, (iii) provide that in respect of the respective interest of such
parties, the insurance shall not be invalidated by any action, inaction or
breach of warranty, declaration, or condition by any Seller or any other person
(other than Purchaser), and (iv) provide that the insurers shall waive any right
of subrogation against Purchaser.  Seller shall deliver to Purchaser the
original (or certified copy) of each issued Certificate of Insurance for each
policy of insurance and evidence of payment of all premiums therefor and such
delivery shall constitute a pledge of and security interest in such policy.
 Such policies of insurance shall contain an endorsement in form and substance
acceptable to Purchaser, showing that, as may be required by Purchaser,
Purchaser is either a co-insured or is recognized as the loss payee under the
policy.  Such endorsement or an independent instrument furnished to Purchaser,
shall provide that the insurance companies will give Purchaser at least thirty
days prior written notice before any such policy or policies of insurance shall
be altered or canceled and that no act or default of Seller or any other person
shall affect the right of Purchaser to recover under such policy or policies of
insurance in case of loss or damage.  Seller








Page 5 of 9




hereby agrees to direct all insurers under such policies of insurance to pay all
proceeds payable thereunder and any refunds or overpayments of premiums directly
to Purchaser.  Seller irrevocably makes, constitutes and appoints Purchaser as
Seller’s true and lawful attorney (and agent-in-fact) for the purpose of making,
settling and adjusting claims under such policies of insurance, endorsing the
name of Seller on any check, draft, instrument or other items of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect to such policies of insurance.




7.

Termination.  




7.1

The initial termination date of this Rider shall be one (1) year from the
initial advance of funds by the Purchaser and the initial period shall be
automatically extended for successive one-year periods thereafter (“Renewal
Terms”), unless terminated as provided in this Rider.  Notwithstanding any
provision herein to the contrary, the outstanding amount of all advances made
under this Rider shall be payable upon an Event of default, as defined herein,
or upon the termination date, whichever first occurs.




7.2

Seller may, at its option, prepay all outstanding advances in whole and
terminate this Rider during the term by giving Purchaser irrevocable written
notice of its intention to make such prepayment and termination at least thirty
(30) days prior thereto, provided, that, in order for notice of such termination
by Seller to become effective, Seller shall, on the date specified for such
prepayment, pay to Purchaser, in cash or by federal wire transfer, the total
amount of the Obligations outstanding to the date of such prepayment.




7.3

Seller may terminate this Rider on the termination date and/or at the end of any
Renewal Term by giving Purchaser thirty (30) days prior written notice of such
termination, by certified or registered mail.




7.4

Purchaser may terminate this Rider at any time after the date of this Agreement
by giving Seller thirty (30) days written notice of such termination, by
certified or registered mail.




7.5

Upon the occurrence of an Event of Default by Seller or termination, however
occurring, under either the ARPA or this Rider, Purchaser may terminate this
Rider immediately, without notice.  Upon the effective date of termination,
whether such termination is pursuant to the occurrence of an Event of Default or
otherwise, all Obligations shall become immediately due and payable without
notice or demand.




7.6

Upon termination, however occurring, Seller covenants and agrees that Seller
shall deliver to Purchaser such documents, agreements, releases and
indemnifications as Purchaser may require in order to release and indemnify
Purchaser from any and all claims and causes of action arising out of this
Rider.  Purchaser covenants and agrees that Purchaser shall be under no
obligation to release its security interest in the Collateral until such time as
Purchaser has received such documentation.




8.

Events of Default:  Rights and Remedies on Default.   




8.1

Events of Default.  The occurrence of one or more of the following events shall
constitute an “Event of Default:” (a) Seller fails to pay the Obligations when
due and payable or declared due and payable or is in default in the payment of
all or any portion of the indebtedness or Seller fails or neglects to perform,
keep or observe any other term, provision, condition, covenant, warranty or
representation contained in this Rider or in any other agreement, which is
required to be performed, kept or observed by Seller; (b) Seller fails to: (i)
immediately pay to Purchaser any proceeds of Collateral in strict compliance
with the requirement of section 3.1.4 hereof; (c) a default shall occur under
any agreement, document or instrument (subject to any right to cure therein),
other than this Rider, hereafter existing, to which Seller is a party; (d) any
statement, report, financial statement, or certificate made or delivered by
Seller, or any of its officers, employees or agents, to Purchaser is not true
and correct, in any material respect; (e) there shall occur any material
uninsured damage to or loss, theft, or destruction of any of the Collateral; (f)
the








Page 6 of 9




Collateral or any other assets of Seller or any of its subsidiaries shall be
attached, seized, levied upon subject to a writ or distress warrant, or come
within the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors and the same is not cured within thirty (30) days
thereafter, or if a decree or order  is rendered by a court having jurisdiction
for the appointment of a receiver, trustee, or custodian for any assets of
Seller or a subsidiary and the same is not dismissed within thirty (30) days
after the application therefor; (g) an application is made against Seller for
relief under any section or chapter of the United States Bankruptcy Code or any
similar State or Federal law or regulation or Seller makes an assignment for the
benefit of its creditors; (h) Seller ceases to conduct its business as now
conducted without the Purchaser’s consent or is enjoined, restrained or in any
way prevented by court order from conducting all or am material part of its
business affairs; (i) except as permitted herein, a notice of lien, levy or
assessment is filed of record with respect to all or any of Seller’s assets by
the United States, or any department, agency or instrumentality thereof, or by
any sate, county, municipal or other governmental agency or if any taxes or
debts owing at any time or times hereafter to any one of them becomes a lien or
encumbrance upon the Collateral or any other or Seller’s assets and the same is
not released within thirty (30) days after the same becomes a lien or
encumbrance; or (j) Seller becomes insolvent, has suspended the transaction of
its usual business or is generally not paying its debts as they become due
evidenced by Seller’s admission, in writing or otherwise; (k) the occurrence of
any material and adverse change in the business operations and condition,
financial or otherwise, of Seller or any guarantor of the Obligations; (l) any
guarantor of the Obligations shall be in default under any agreement to which it
is a party, or demand is made on any such guarantor under the terms of any
guaranty agreement to which such guarantor is a party; (m) there shall be any
material, adverse change from the present condition or affairs (financial or
otherwise) of the Seller and/or the guarantor that, in the Purchaser’s
reasonable opinion, impairs its Collateral or increases its risk; or (n) there
shall occur any change in the ownership of the stock of the Seller or Seller
pursues any corporate action to effect a dissolution, merger or liquidation.




8.2

Default Rate of Interest.  Upon and after an Event of Default, including, but
not limited to, a breach of the covenants hereunder, the Obligations shall bear
interest, calculated daily on the basis of a 360-day year at a rate of interest
equal to twenty eight percent (28%) per annum (both before and after judgment)
until paid in full, or the Event of Default is cured, provided, however, that
the default rate of interest shall in no event be in excess of the maximum legal
rate allowed by law.




8.3

Acceleration of the Obligations.  Upon the occurrence of any Event of Default,
all of the Obligations (and accrued interest thereon) shall automatically and
without demand, notice or legal process of any kind, become due and payable and
this Rider shall automatically terminate.  Notwithstanding any termination,
until all of Seller’s Obligations to Purchaser of every nature whatsoever shall
have been fully paid and satisfied, Purchaser shall be entitled to retain its
security interest in and to all existing and future Collateral and Seller shall
continue to turn over all collections of Accounts and proceeds of other
Collateral to Purchaser for application on the Obligations.




8.4

Remedies.  Upon and after an Event of Default, Purchaser shall have the
following rights and remedies: (a) All of the rights and remedies of a secured
party under the Uniform Commercial Code or other applicable law, all of which
rights and remedies shall be cumulative and non-exclusive, to the extent
permitted by law, in addition to any other rights and remedies contained in this
Rider, the ARPA and in any other agreements; (b) the right to (i) enter upon the
premises of Seller or any subsidiary, without any obligation to pay rent,
through self-help and without judicial process, without first obtaining a final
judgment or giving Seller notice and opportunity for a hearing on the validity
of Purchaser’s claim, or any other place or places where the Collateral is
located and kept, and remove the Collateral therefrom to the premises of
Purchaser or any agent of Purchaser, for such time as Purchaser may desire, in
order to effectively collect or liquidate the Collateral, and/or (ii) require
Seller and the subsidiaries to assemble the Collateral and make it available to
Purchaser at a place to be designated by Purchaser, in its sole discretion; (c)
The right to (i) do all acts and things necessary, in Purchaser’s sole
discretion, to fulfill Seller’s obligations under this Rider; (ii) endorse the
name of Seller or any subsidiary upon any chattel paper, document, instrument,
invoice, freight bill, bill of lading or similar document or agreement relating
to the Inventory; (iii) use the information recorded on or contained in any data
processing equipment and computer hardware and software relating to the
Inventory to which Seller has access; (d) The right (i) to sell or to otherwise
dispose of all or any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale or sales, with
such notice as may be








Page 7 of 9




required by law, in lots or in bulk, for cash or on credit, all as Purchaser, in
its sole discretion, may deem advisable; (ii) unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, Purchaser will send Seller reasonable notice of the
time and place of any public sale or of the time after which any private sale or
other disposition of the Collateral is to be made.  The requirement of sending
reasonable notice shall be met if the notice is mailed postage prepaid to Seller
at least five (5) days before the time of the sale of intended disposition of
the Collateral; and (iii) conduct such sales on Seller’s or any subsidiary’s
premises or elsewhere and use Seller’s or any subsidiary’s premises without
charge for such sales for such time or times as Purchaser may see fit.




8.5

Purchaser is hereby granted a license or other right to use, without charge,
Seller’s and any subsidiary’s labels, patents, copyrights, rights of use of any
name, trade secret, trade names, trademarks and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale and selling any Collateral and Seller’s or
any subsidiary’s rights under all licenses and all franchise agreements shall
inure to Purchaser’s benefit.  Purchaser shall have the right to sell, lease or
otherwise dispose of the Collateral, or any part thereof, for cash, credit or
any combination thereof, and Purchaser may purchase all or any part of the
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of such purchase price, may set off the amount of such price
against the Obligations.  The proceeds realized from the sale of any Collateral
shall be applied first to the reasonable costs, expenses and attorney’s fees and
expenses incurred by Purchaser for collection and for acquisition, completion,
protection, removal, storage, sale and delivery of the Collateral second to
interest due; and third to the principal.  If any deficiency shall arise, Seller
shall remain liable to Purchaser therefore; (f) The right to postpone or adjourn
any sale of the Collateral from time to time by an announcement at the time and
place of sale or by announcement at the time and place of such postponed or
adjourned sale, without being required to give a new notice of sale.




8.6

Remedies Cumulative.  The remedies of Purchaser hereunder are cumulative and the
exercise of any one or more of the remedies provided herein shall not be
construed as a waiver of any other remedies which Purchaser may have under this
Rider or any other agreement between Seller and Purchaser.




8.7

No Preservation or Marshalling.  Seller agrees that Purchaser has no obligation
to preserve rights to the Collateral against prior parties or to marshall any
Collateral for the benefit of any person.




8.8

Notice of Inventory Disposition.  Any notice required to be given by Purchaser
of a sale, lease, other disposition of the Inventory or any other intended
action by Purchaser, deposited in the United States Mail, certified mail, return
receipt requested, postage prepaid and duly addressed to Seller, at the address
set forth in the ARPA, five (5) days prior to such proposed action, shall
constitute commercially reasonable and fair notice thereof to Seller.




8.9

Appointment of Purchaser as Seller’s Lawful Attorney.  In order to carry out
this Rider, Seller irrevocably designates, makes, constitutes and appoints
Purchaser (and all persons designated by Purchaser) as Seller’s true and lawful
attorney (and agent-in-fact) and Purchaser, or Purchaser’s agent, may, without
notice to Seller, and at such time or times thereafter as Purchaser or said
agent, in its sole discretion, may determine, in Seller’s or Purchaser’s name:
(i) take control, in any manner, of any item of payment or proceeds referred to
herein; (ii) prepare, file and sign Seller’s name on any Notice of Lien,
Assignment or Satisfaction of Lien or similar document in connection with the
Inventory; (iii) do all acts and things necessary, in Purchaser’s sole
discretion, to fulfill Seller’s obligations under this Rider; (iv) endorse the
name of Seller upon any of the items of payment or proceeds and deposit the same
to the account of Seller on account of the Liabilities; (v) endorse the name of
Seller upon any chattel paper, document, instrument, invoice, freight bill, bill
of lading or similar document or agreement relating to the Inventory; and (vi)
use the information recorded on or contained in any data processing equipment
and computer hardware and software relating to the Inventory to which Seller has
access.




9.

Severability.   Wherever possible, each provision of this Rider shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Rider shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or








Page 8 of 9




invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.




10.

Integration.  Except to the extent that this Rider is intended to supplement the
ARPA, this Rider constitutes a complete agreement of the parties as to its
content and is intended to be a fully integrated agreement.  There are no
provisions of any nature whatsoever relating to the subject matter of this Rider
which are not contained herein.  No representations or statements of any kind,
other than as contained herein, have been made by the parties hereto or any of
their agents or representatives.  This Rider supersedes all prior negotiations,
offers and discussions with respect to the subject matter hereof and shall be
construed in conjunction with the ARPA.  This Rider, which is subject to
modification only in writing, is supplementary to, and is to be considered a
part of, the ARPA, shall take effect when dated, accepted and signed by one of
the officers of Purchaser.




11.

Release.  In the event this Rider is executed subsequent to the ARPA, Seller
acknowledges that by the execution and acceptance of this Rider by Purchaser,
Seller does herewith release, discharge and acquit Purchaser from any and all
claims, known or unknown, asserted or unasserted, in contract, tort or
otherwise, relating to or arising under the ARPA.  




12.

Definitions:




12.1

“Net Funds Employed” means and is equal to an amount, which varies based on any
given time period, the total amount of all advances that Purchaser makes to
Seller under this Rider less the total amount that Purchaser receives from
Account Debtors in payment of advances to the extent such total amount received
exceeds, after applying Clearance Days, the Required Reserve Amount.










IN WITNESS WHEREOF, the parties have hereunto set their hand and seal as of the
day and year specified at the beginning hereof.




SELLER – Probe Manufacturing, Inc.

a Nevada Corporation







Signature:/s/ Kambiz Mahdi




By: Kambiz Mahdi
                                                                         

                                                                        Its: CEO
 




        

Address: 17475 Gillette Ave.

   Irvine, CA 92614

  Austin, TX 78728




                                                       

DSCH CAPITAL PARTNERS, LLC

d/b/a FAR WEST CAPITAL

                

 

                                                                        Signature:
/s/ Brian Center

By: Brian Center
                                                                             

         

           

Its:   COO
































Page 9 of 9


